Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 is the broadest independent claim. Claim 1 recites a system for detecting cardiac activations of a patient, the system comprising: a data acquisition system configured to detect an electrogram generated at an electrode disposed on or in the patient and an activation detector communicatively coupled to the data acquisition system. Claim 1 further recites that the activation detector is configured to receive the electrogram from the data acquisition system the electrogram including electrogram signals, compute an activation response of the electrogram based on the electrogram signals, wherein the activation response indicates an activation time for a given cardiac cycle, determine a set of candidate detection time points (CDTPs) in the activation response based on a predetermined criterion, characterize each CDTP by assigning respective deflection characteristics for each CDTP of the set of CDTPs, group CDTPs of the set of CDTPs having common deflection characteristics, remove from the set of CDTPs at least one CDTP that cannot be grouped based on the respective deflection characteristics to determine a group of final detection time points (FDTPs) among the set of CDTPs having the common deflection characteristics,  compute one or more metrics corresponding to the respective deflection characteristics based on the group of FDTPs having the common deflection characteristics, wherein the metrics include at least one of a cycle length computed as a length of time between two sequential, in time, FDTPs, a dominant cycle length map of the FDTPs, or a conduction velocity of the FDTPs.


However, Narayan in view of Ghosh fails to disclose that the activation detector is configured to remove from the set of CDTPs at least one CDTP that cannot be grouped based on the respective deflection characteristics to determine a group of final detection time points (FDTPs) among the set of CDTPs having the common deflection characteristics. Furthermore, nothing in the prior art when viewed with Narayan in view of Ghosh obviates this deficiency. It is important to note that the allowable feature is not .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792